Citation Nr: 1316315	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  06-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of right upper extremity.

2.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of the right lower extremity, rated 20 percent disabling from May 30, 2012.

3.  Entitlement to a rating higher than 10 percent for diabetic neuropathy of the left lower extremity, rated 20 percent disabling from May 30, 2012.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to July 1984. 

This matter was last before the Board of Veterans' Appeals (Board) in March 2012, on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The RO denied the Veteran's claims for increased ratings and he timely perfected an appeal.  The Board remanded the claims for additional development.

Although, in November 2012, the Appeals Management Center (AMC) issued a rating decision granting 20 percent disability ratings, effective May 30, 2012, for the right and left lower extremities, the Veteran has not indicated that rating satisfies his appeal so his claims remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

As noted in the Board's prior decisions, issues of entitlement to service connection for erectile dysfunction and for a mental disorder, as well as entitlement to an increased rating for peripheral neuropathy of the left upper extremity, have been REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in regard to the appeal of the ratings assigned for peripheral neuropathies of the right upper and bilateral lower extremities is warranted, even though such will, regrettably, further delay an appellate decision.

Review of the December 2009 Board hearing transcript reflects that the Veteran has contended that his current disability ratings do not accurately reflect the severity of his peripheral neuropathies not only because of symptom worsening, but because those disabilities interfere with his employment and he experiences disabling side effects from medications specifically prescribed to treat those disabilities.

In March 2012, the Board remanded the Veteran's appeal in order for the RO/AMC to collect any outstanding VA treatment records, assist him in collecting any outstanding private treatment records, and afford him a VA examination.  Additional VA treatment records subsequently were associated with the claims file, the Veteran was afforded the opportunity to submit additional private treatment records, and an examination was conducted in May 2012.  However, review of the newly gathered evidence indicates that additional pertinent evidence remains outstanding and that a clarifying medical opinion is necessary.

The last VA treatment note within the claims file in located within the virtual claims file associated with the Veteran's appeal.  This note is dated April 18, 2012, more than one year ago.  Not only does this note reflect that the Veteran was receiving on-going treatment for peripheral neuropathies, but it shows that he was also being treated for spinal disabilities and was under evaluation for carpal tunnel syndrome.  Although the note lists the Veteran's current medications, it does not explicitly indicate which prescriptions were used to treat peripheral neuropathies and which were prescribed to treat his spinal disabilities.  The note also reveals that he was scheduled to receive an EMG of the nerves in his upper extremities in later April 2012, but the claims file does not reflect the results of this study.  The RO/AMC must take appropriate steps to obtain subsequently generated VA treatment records and associate them with the claims file.

In regard to private treatment records, the Board observes that the Veteran has also reported receiving private treatment on an on-going basis.  As more than a year has passed since the Veteran was last afforded the opportunity to submit, or request that VA gather on his behalf, outstanding private treatment records, the Board will afford him another such opportunity while this case is in remand status.  

As the Veteran has specifically contended that he is entitled to increased disability ratings for his peripheral neuropathies because they interfere with his ability to work, the Board finds that additional development is also needed in that regard.  Review of the claims file reveals that the Veteran has, on his own, submitted some copies of relevant employment records, but has also expressed concern that he will not be able to obtain copies of all such pertinent records.  As the Veteran is employed by the United States Postal Service, his employment records are in the possession of a Federal agency.  Pursuant to 38 C.F.R. § 3.159 (c) (2),VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency, but the record here reflects that VA made no efforts to directly obtain any records from the Postal Service.  The RO/AMC must take appropriate steps to obtain any relevant records from the Veteran's employer.  See Cullin v. Shinseki, No. 12-1018, 2013 WL 1789296 (April 29, 2013) (non-precendential) (in which the Court of Appeals for Veterans Claims determined that the Board had not complied with the duty assist because it did not obtain Postal Service employment records for a Veteran claiming entitlement to increased ratings in part because his disabilities interfered with his employment).  

As noted, the Veteran was afforded a VA examination in May 2012 to assess the current severity of his peripheral neuropathy disabilities.  The examination report reflects an assessment of the current severity of the Veteran's nerve disabilities based upon physical examination of the Veteran.  However, the examiner did not discuss whether or not there had been any changes in severity since the last VA examination.  Further, although the examiner indicated that she had reviewed the claims file - and the claims file reflects that the Veteran has also been diagnosed with radicular symptoms due to spinal disability as well as carpal tunnel syndrome - the examination report does not reflect any discussion of, or delineation between, nerve disability caused by the service-connected diabetic peripheral neuropathies and by non-service connected causes.  Although naming the Veteran's current pain medications and observing their side effects, the examiner also did not distinguish which medications had been prescribed for peripheral neuropathies and which had been prescribed to treat non-service-connected disability.  Further, the examiner noted the date of the most recent EMG as July 2001, but the claims file reflects that a private EMG was conducted in September 2002 and that the Veteran was scheduled to undergo a VA EMG in April 2013.  

As the Board's review of the record reflects that the examiner did not have knowledge of all pertinent case facts - see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) - an addendum opinion is necessary.  Pursuant to 38 C.F.R. § 4.2, it is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  Accordingly, the RO should return the claims file to the May 2012 examiner for an addendum opinion.  The RO should only arrange for further examination of the Veteran if that examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1. Gather any outstanding VA treatment records generated from April 18, 2012 (NOTE that the claims file reflects treatment via the Southeast Louisiana Veterans Healthcare Service) and associate them with the claims file.  If no such records are available, include documentation of the unavailability in the claims file. 

2. Take appropriate steps to obtain any relevant - pertaining to any injuries incurred, impairments observed, or accommodations made, in regard to the Veteran's service-connected disabilities - employment records from the U.S. Postal Service.  Pursuant to 38 C.F.R. § 3.159 (c) (2), VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency.  Efforts to obtain such records should only be ended if VA concludes that the records either do not exist or that further efforts to obtain them would be futile.

3. Afford the Veteran an additional opportunity to submit any private medical evidence that is not evidenced by the current record.  Provide him with forms authorizing the release of any outstanding private treatment records and any records of physical therapy.  Make at least two (2) attempts to obtain records from any identified source.  Any available records must be associated with the claims file.  If any records are not available, inform the Veteran and request that he submit any copies in his possession.

4.	After all records and/or responses have been received from each contacted entity and associated with the claims file, forward the Veteran's entire claims file, to include a copy of this REMAND, to the VA examiner who completed the May 2012 peripheral nerve examination.  The examiner should review the claims file, with particular attention to any evidence newly associated with the claims file as a result of this remand.

The examiner is asked to address the VA and private medical evidence of record indicating that the Veteran may experience radicular symptoms due to spinal disability as well as carpal tunnel syndrome.  Specifically, the examiner must provide an opinion, with rationale, as to whether or not symptomatology that has been attributed (in treatment notes) to those disabilities are, more likely than not, part of the Veteran's service-connected peripheral neuropathies OR if they are separate disabilities with disabling effects that can be distinguished, within a reasonable degree of medical certainty, from the effects of the service-connected peripheral neuropathies.

Assess the current severity of the service-connected diabetic peripheral neuropathies, discussing any changes in severity from the December 2008 and February 2010 VA examination findings.  NOTE that if the degree of impairment from disability attributable to service and disability not attributable to service cannot be medically ascertained, VA must consider the whole of the impairment as service connected.  Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 3.102 (2012).

If able to distinguish the degree of impairment attributable to service-connected peripheral neuropathies from the impairment caused by any non-service connected disabilities, provide an opinion as to the effects of the peripheral neuropathies, alone, on his employment and activities of daily living.

In regard to the Veteran's contentions of experiencing disabling medication side effects, identify what medications he is taking, or took at any time during the appellate period, for specific treatment of peripheral neuropathies.  Identify the side effects of those medications as experienced by the Veteran.  If necessary to render the requested opinion, contact other qualified medical providers for input.

If the prior examiner is not available, or another examination is deemed warranted, arrange for the Veteran to undergo VA examination at an appropriate location to obtain the requested opinions.

All examination findings (if any), along with a complete, clearly stated rationale for the conclusions reached, should be set forth in a printed (typewritten) report.

5. The RO/AMC should then determine whether the Veteran's claims of entitlement to increased ratings for his peripheral neuropathies of the right upper extremity and bilateral lower extremities should be referred to the Director of VA Compensation and Pension for extraschedular consideration.

6.   Readjudicate the remanded claims, to include consideration of any appropriate staged ratings.  If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop the claim is both critical and appreciated. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).



